           Case 5:17-cv-00072-BLF Document 630 Filed 05/18/20 Page 1 of 6




 1   DUANE MORRIS LLP                                  DUANE MORRIS LLP
     Nicole E. Grigg (CA SBN 307733)                   L. Norwood Jameson (GA SBN 003970)
 2   negrigg@duanemorris.com                           Admitted Pro Hac Vice
     D. Stuart Bartow (CA SBN 233107)                  wjameson@duanemorris.com
 3   dsbartow@duanemorris.com                          Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                               Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                          mcgaudet@duanemorris.com
     Telephone: 650.847.4146                           David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                           Admitted Pro Hac Vice
                                                       dcdotson@duanemorris.com
 6                                                     John R. Gibson (GA SBN 454507)
     DUANE MORRIS LLP                                  Admitted Pro Hac Vice
 7   Joseph A. Powers (PA SBN 84590)                   jrgibson@duanemorris.com
     Admitted Pro Hac Vice                             Jennifer H. Forte (GA SBN 940650)
 8   japowers@duanemorris.com                          Admitted Pro Hac Vice
     Jarrad M. Gunther (PA SBN 207038)                 jhforte@duanemorris.com
 9   Admitted Pro Hac Vice                             Alice E. Snedeker
     jmgunther@duanemorris.com                         Admitted Pro Hac Vice
10   30 South 17th Street                              aesnedeker@duanemorris.com
     Philadelphia, PA 19103                            1075 Peachtree NE, Suite 2000
11   Telephone: 215.979.1000                           Atlanta, GA 30309
     Facsimile: 215.979.1020                           Telephone: 404.253.6900
12                                                     Facsimile: 404.253.6901
     Attorneys for Defendant
13   CISCO SYSTEMS, INC.
14                                  UNITED STATES DISTRICT COURT
15                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
16                                                  Case No. 5:17-cv-00072-BLF-SVK
     FINJAN, INC., a Delaware Corporation,
17                                                  STIPULATED REQUEST FOR
                       Plaintiff,
18                                                  REDACTIONS TO TRANSCRIPT OF
            v.                                      PROCEEDINGS HELD ON APRIL 21,
19                                                  2020 (ECF NO. 560)
     CISCO SYSTEMS, INC., a California
20                                                  Magistrate Judge Susan Van Keulen
     Corporation,
21
                      Defendant.
22

23

24

25

26

27

28                                                             Case No. 5:17-cv-00072-BLF-SVK
                                                  STIPULATED REQUEST FOR REDACTIONS TO
                                                TRANSCRIPT OF PROCEEDINGS HELD ON APRIL
                                                                         21, 2020 (ECF NO. 560)
            Case 5:17-cv-00072-BLF Document 630 Filed 05/18/20 Page 2 of 6




 1          Pursuant to Civil L.R. 7-11 and 79-5 and the Court’s Order Directing Parties to Submit

 2   Proposed Redactions to the Court’s Order (Dkt. No. 622), the parties hereby stipulate that the

 3   following information shall be redacted from the Transcript of Proceedings held on April 21, 2020

 4   (Dkt. 560) before Judge Susan Van Keulen for the reasons stated below:

 5     ECF or          Document             Portion(s) to Seal             Reason(s) for Sealing
       Exh. No.
 6
      560          Transcript of        Highlighted portions at:       Portions of this document
 7                 Proceedings held                                    contain confidential technical
                                        page 7 lines 13-14;
                   on April 21, 2020                                   information related to the
 8                 before Judge         page 8 line 25;                accused Cisco products. Public
                   Susan Van                                           disclosure of this information
                                        page 9 lines 1, 16, 18, 22;
 9                 Keulen                                              would cause harm to Cisco. See
                                        page 10 lines 1-2, 5, 7, 15,   Declaration of Nicole E.
10                                      23, 25;                        Grigg(“Grigg Declaration”) ¶¶
                                                                       ECF 491-1
                                        page 11 lines 9-10;
11
                                        page 13 lines 15-17;
12                                      page 14 line 23;
13                                      page 15 line 12;
                                        page 16 lines 3, 13;
14
                                        page 17 lines 16, 19;
15                                      page 18 lines 18-19;
16                                      page 19 line 19;
                                        page 20 lines 7, 12, 14, 18;
17
                                        page 21 lines 2, 15-16;
18                                      page 23 line 2;
19                                      page 25 line 3;
                                        page 26 lines 2, 6-7;
20
                                        page 27 lines 12, 19;
21                                      page 32 line 5;
22                                      page 37 line 17;
                                        page 38 line 13;
23
                                        page 39 lines 16-17;
24                                      page 41 line 16;
25                                      page 42 lines 21-22;
                                        page 43 lines 1, 6-7, 11,
26                                      13, 15, 20-21, 24-25;
27

28                                                1                      Case No. 5:17-cv-00072-BLF
                                                        STIPULATED REQUEST FOR REDACTIONS TO
                                                           TRANSCRIPT OF PROCEEDINGS HELD ON
                                                                      APRIL 21, 2020 (ECF NO. 560)
           Case 5:17-cv-00072-BLF Document 630 Filed 05/18/20 Page 3 of 6




 1                                page 44 lines 1-2, 5-6, 8,
                                  12-14, 19;
 2
                                  page 45 line 19;
 3                                page 47 line 19;
 4                                page 48 lines 17-18, 25;
                                  page 51 lines 9-10, 15;
 5
                                  page 52 lines 8, 21-22, 25;
 6                                page 53 lines 11-12, 14-15,
                                  24-25;
 7
                                  page 54 lines 1, 7-8, 12-13;
 8                                page 57 line 7;
 9                                page 59 line 9;
                                  page 61 line 15;
10
                                  page 62 lines 15, 22;
11                                page 63 lines 8-9, 13;
12                                page 64 line 15;
                                  page 65 lines 10-11;
13

14

15

16
           IT IS SO STIPULATED.
17
     Dated: May 18, 2020                        Respectfully Submitted,
18
     By:   /s/ Megan A. Chacon               By:    /s/ Nicole E. Grigg
19

20

21

22

23

24

25

26

27

28                                          2                       Case No. 5:17-cv-00072-BLF
                                                   STIPULATED REQUEST FOR REDACTIONS TO
                                                      TRANSCRIPT OF PROCEEDINGS HELD ON
                                                                 APRIL 21, 2020 (ECF NO. 560)
     Case 5:17-cv-00072-BLF Document 630 Filed 05/18/20 Page 4 of 6




 1   Juanita R. Brooks (CA SBN 75934)            Nicole E. Grigg (CA SBN 307733)
     brooks@fr.com                               negrigg@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)            DUANE MORRIS LLP
     denning@fr.com                              2475 Hanover Street
 3
     Frank J. Albert (CA SBN 247741)             Palo Alto, CA 94304-11947
 4   albert@fr.com                               Telephone: 650-487-4147
     Megan A. Chacon (CA SBN 304912)
 5   chacon@fr.com                               L. Norwood Jameson (admitted pro hac vice)
     K. Nicole Williams (CA SBN 291900)          wjameson@duanemorris.com
 6   nwilliams@fr.com                            Matthew C. Gaudet (admitted pro hac vice)
 7   Oliver J. Richards (CA SBN 310972)          mcgaudet@duanemorris.com
     ojr@fr.com                                  David C. Dotson (admitted pro hac vice)
 8   Jared A. Smith (CA SBN 306576)              dcdotson@dauanemorris.com
     jasmith@fr.com                              John R. Gibson (admitted pro hac vice)
 9   FISH & RICHARDSON P.C.                      jrgibson@duanemorris.com
     12390 El Camino Real, Suite 100             Jennifer H. Forte (admitted pro hac vice)
10   San Diego, CA 92130                         jhforte@duanemorris.com
11   Phone: (858) 678-5070 / Fax: (858)          Alice E. Snedeker (admitted pro hac vice)
     678-5099                                    aesnedeker@duanemorris.com
12                                               DUANE MORRIS LLP
     Aamir Kazi (Admitted Pro Hac Vice)          1075 Peachtree St. 2000
13   kazi@fr.com                                 Atlanta, GA 30309
                                                 Telephone: 404-253-6900
     Alana Mannige (CA SBN 313341)
14   mannige@fr.com                              Joseph A. Powers (admitted pro hac vice)
15   FISH & RICHARDSON P.C.                      japowers@duanemorris.com
     1180 Peachtree Street NE, 21st Floor        Jarrad M. Gunther (admitted pro hac vice)
16   Atlanta, GA 30309                           DUANE MORRIS LLP
     Phone: (404) 892-5005 / Fax: (404)          30 South 17th St.
17   892-5002                                    Philadelphia, PA 19103
                                                 Telephone: 215-979-1000
18
     Attorneys for Plaintiff FINJAN, INC.        Attorneys for Defendant Cisco Systems, Inc.
19

20

21

22

23

24

25

26

27

28                                          3                    Case No. 5:17-cv-00072-BLF
                                                STIPULATED REQUEST FOR REDACTIONS TO
                                                   TRANSCRIPT OF PROCEEDINGS HELD ON
                                                              APRIL 21, 2020 (ECF NO. 560)
           Case 5:17-cv-00072-BLF Document 630 Filed 05/18/20 Page 5 of 6




 1                                         ECF ATTESTATION
 2          I, Nicole E. Grigg, am the ECF user whose ID and password are being used to file

 3   STIPULATED REQUEST FOR REDACTIONS TO TRANSCRIPT OF PROCEEDINGS
 4   HELD ON APRIL 21, 2020 (ECF NO. 560) I hereby attest that I received authorization to insert
 5   the signatures indicated by the conformed signature (/s/) within this e-filed document.

 6

 7   Dated: May 18, 2020

 8                                                  By: /s/ Nicole. E. Grigg
                                                        Nicole. E. Grigg
 9                                                      negrigg@duanemorris.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                      Case No. 5:17-cv-00072-BLF
                                                       STIPULATED REQUEST FOR REDACTIONS TO
                                                     TRANSCRIPT OF PROCEEDINGS HELD ON APRIL
                                                                           21, 2020 (ECF NO. 560)
           Case 5:17-cv-00072-BLF Document 630 Filed 05/18/20 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on May 18, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6                                                        /s/ Nicole E. Grigg
                                                          Nicole E. Grigg
 7                                                        negrigg@duanemorris.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                       Case No. 5:17-cv-00072-BLF
                                                        STIPULATED REQUEST FOR REDACTIONS TO
                                                      TRANSCRIPT OF PROCEEDINGS HELD ON APRIL
                                                                            21, 2020 (ECF NO. 560)
